

115 HR 4987 IH: To amend title XVIII of the Social Security Act to provide for technical amendments to the Merit-based Incentive Payment System under Medicare.
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4987IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Burgess (for himself, Mr. Gene Green of Texas, Mr. Roskam, and Mr. Levin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for technical amendments to the
			 Merit-based Incentive Payment System under Medicare.
	
		1.Technical amendments to Public Law 114–10
 (a)MIPS transitionSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended— (1)in subsection (q)—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking items and services and inserting covered professional services (as defined in subsection (k)(3)(A)); and
 (ii)in subparagraph (C)(iv)— (I)by amending subclause (I) to read as follows:
								
 (I)The minimum number (as determined by the Secretary) of— (aa)for performance periods beginning before January 1, 2018, individuals enrolled under this part who are treated by the eligible professional for the performance period involved; and
 (bb)for performance periods beginning on or after January 1, 2018, individuals enrolled under this part who are furnished covered professional services (as defined in subsection (k)(3)(A)) by the eligible professional for the performance period involved.;
 (II)in subclause (II), by striking items and services and inserting covered professional services (as defined in subsection (k)(3)(A)); and (III)by amending subclause (III) to read as follows:
								
 (III)The minimum amount (as determined by the Secretary) of— (aa)for performance periods beginning before January 1, 2018, allowed charges billed by such professional under this part for such performance period; and
 (bb)for performance periods beginning on or after January 1, 2018, allowed charges for covered professional services (as defined in subsection (k)(3)(A)) billed by such professional for such performance period.;
 (B)in paragraph (5)(D)— (i)in clause (i)(I), by inserting subject to clause (iii), after clauses (i) and (ii) of paragraph (2)(A),; and
 (ii)by adding at the end the following new clause:  (iii)Transition yearsFor each of the second, third, fourth, and fifth years for which the MIPS applies to payments, the performance score for the performance category described in paragraph (2)(A)(ii) shall not take into account the improvement of the professional involved.;
 (C)in paragraph (5)(E)— (i)in clause (i)(I)(bb)—
 (I)in the heading by striking First 2 years and inserting First 5 years; and (II)by striking the first and second years and inserting each of the first through fifth years; and
 (ii)in clause (i)(II)(bb)— (I)in the heading, by striking 2 years and inserting 5 years; and
 (II)by striking the second sentence and inserting the following new sentences: For each of the second, third, fourth, and fifth years for which the MIPS applies to payments, not less than 10 percent and not more than 30 percent of such score shall be based on performance with respect to the category described in clause (ii) of paragraph (2)(A). Nothing in the previous sentence shall be construed, with respect to a performance period for a year described in the previous sentence, as preventing the Secretary from basing 30 percent of such score for such year with respect to the category described in such clause (ii), if the Secretary determines, based on information posted under subsection (r)(2)(I) that sufficient resource use measures are ready for adoption for use under the performance category under paragraph (2)(A)(ii) for such performance period.;
 (D)in paragraph (6)(D)— (i)in clause (i), in the second sentence, by striking Such performance threshold and inserting Subject to clauses (iii) and (iv), such performance threshold;
 (ii)in clause (ii)— (I)in the first sentence, by inserting (beginning with 2019 and ending with 2024) after for each year of the MIPS; and
 (II)in the second sentence, by inserting subject to clause (iii), after For each such year,; (iii)in clause (iii)—
 (I)in the heading, by striking 2 and inserting 5; and (II)in the first sentence, by striking two years and inserting five years; and
 (iv)by adding at the end the following new clause:  (iv)Additional special rule for third, fourth and fifth years of MIPSFor purposes of determining MIPS adjustment factors under subparagraph (A), in addition to the requirements specified in clause (iii), the Secretary shall increase the performance threshold with respect to each of the third, fourth, and fifth years to which the MIPS applies to ensure a gradual and incremental transition to the performance threshold described in clause (i) (as estimated by the Secretary) with respect to the sixth year to which the MIPS applies.; 
 (E)in paragraph (6)(E)— (i)by striking In the case of items and services and inserting In the case of covered professional services (as defined in subsection (k)(3)(A)); and
 (ii)by striking under this part with respect to such items and services and inserting under this part with respect to such covered professional services; and (F)in paragraph (7), in the first sentence, by striking items and services and inserting covered professional services (as defined in subsection (k)(3)(A));
 (2)in subsection (r)(2), by adding at the end the following new subparagraph:  (I)InformationThe Secretary shall, not later than December 31st of each year (beginning with 2018), post on the Internet website of the Centers for Medicare & Medicaid Services information on resource use measures in use under subsection (q), resource use measures under development and the time-frame for such development, potential future resource use measure topics, a description of stakeholder engagement, and the percent of expenditures under part A and this part that are covered by resource use measures.; and
 (3)in subsection (s)(5)(B), by striking section 1833(z)(2)(C) and inserting section 1833(z)(3)(D). (b)Physician-Focused payment model technical advisory committee provision of initial proposal feedbackSection 1868(c)(2)(C) of the Social Security Act (42 U.S.C. 1395ee(c)(2)(C)) is amended to read as follows:
				
 (C)Committee review of models submittedThe Committee, on a periodic basis— (i)shall review models submitted under subparagraph (B);
 (ii)may provide individuals and stakeholder entities who submitted such models with— (I)initial feedback on such models regarding the extent to which such models meet the criteria described in subparagraph (A); and
 (II)an explanation of the basis for the feedback provided under subclause (I); and (iii)shall prepare comments and recommendations regarding whether such models meet the criteria described in subparagraph (A) and submit such comments and recommendations to the Secretary..
			